DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 03/20/2020, 05/19/2021, 08/27/2021, 10/06/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Claim 1 line 1 recites “[a] resin composition for injection molding.”  The recitation “for injection molding” is interpreted as an intended use because the body of the claim defines a structurally complete composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation).
	With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound. 
	Matsumura differs from the present claims because it is silent as to including an amount of a polyvinyl chloride (PVC) having a degree of polymerization of 400 to 1000.
	Nakamura discloses a resin composition containing PVC and CPVC.  Abstract.  The PVC has an average degree of polymerization of preferably 600 to 2500 for sufficient impact strength and moldability.  [0024].  The content of PVC relative to 100 parts by weight of CPVC is 10 to 250 pbw to adequately improve heat resistance and, around the composition Vicat softening point, avoid shrinkage.  [0026].
	Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of a polyvinyl 
	With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to (c) represented by the following formulae:
	—CCl2—  (a),	—CHCl—  (b),	—CH2—  (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c).
	With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC).  [0049], [0053].
	With respect to claim 4, Matsumura at [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass.
	With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC).  [0049], [0053].
	Matsumura differs from the present claims because it is silent as to a difference in the degree of polymerization between CPVC and PVC as claimed.
	Nakamura discloses a resin composition containing PVC and CPVC.  Abstract.  The PVC has an average degree of polymerization of preferably 800 to 1400 for sufficient impact strength and moldability.  [0024].
	The corresponding difference in degree of polymerization between PVC and CPVC is about 100 to 200 based upon the combined teachings of Matsumura and Nakamrua.  Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of 
	With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
	With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.
	With respect to claim 9, Matsumura at [0103] discloses that the composition is free from a β-ketone.
	With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation) as applied to claim 1 above, and further in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but is silent as to the average chlorine content of the CPVC and PVC.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance.  In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent.  Id. at 703.  Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702.   A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%.  One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakazato et al. (JP 2004-231718 A, machine translation).
	With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound. 
	Matsumura differs from the present claims because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000.
	Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin.  The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability.  [0026], [0028].
	Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC having a degree of polymerization of 400 to 1000 in order to avoid heat shrinkage and reduced molding processability.
	With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to (c) represented by the following formulae:
	—CCl2—  (a),	—CHCl—  (b),	—CH2—  (c),

	With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC).  [0049], [0053].
	With respect to claim 4, Matsumura at [0047] discloses that the CPVC has a chlorine content of 69 to 72 percent by mass.
	With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC).  [0049], [0053].
	Matsumura differs from the present claims because it is silent as to a difference in the degree of polymerization between CPVC and PVC as claimed.
	Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin.  The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability.  [0026], [0028].
	The corresponding difference in degree of polymerization between PVC and CPVC is 0 to 500 based upon the combined teachings of Matsumura and Nakazato.  Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of polymerization between the CPVC and PVC is 500 or less in order to avoid heat shrinkage and reduced molding processability.
	With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
	With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.

	With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakazato et al. (JP 2004-231718 A, machine translation) as applied to claim 1 above, and further in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but is silent as to the average chlorine content of the CPVC and PVC.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance.  In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent.  Id. at 703.  Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702.   A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%.  One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Matsumura teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (JP 2004-231718 A, machine translation) in view of Matsumura et al. (EP 3173444 A1).
	With respect to claim 1, Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin.  The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450.  [0026], [0028].
	Nakazato differs from the present claim because [0033] teaches including any heat stabilizer may be used, such as calcium stearate and barium zinc laurate, but these are listed among a number of other heat stabilizer species.
	Matsumura is directed to a resin composition for molding containing chlorinated polyvinyl chloride (CPVC) and thermal stabilizer (calcium alkyl carboxylate and a zinc compound), the composition having excellent thermal stability without using heavy metals, like lead or tin.  Abstract.  Calcium alkyl carboxylate and a zinc compound advantageously avoid the toxicity associated with prior art heavy metal thermal stabilizers.  [0004].  Moreover, this thermoplastic stabilizer combination suppresses colorization (during CPVC pyrolysis, zinc compound scavenges hydrochloric acid, while the calcium alkyl carboxylate stops polyene growth).
	Given that Nakazato teaches calcium stearate as thermal stabilizer and the advantages of the combination of a calcium alkyl carboxylate and a zinc compound taught by Matsumura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a combination of a calcium alkyl carboxylate and a zinc compound as heat stabilizer in order to avoid toxicity and to suppress undesirable coloration during pyrolysis.
	With respect to claim 2, Nakazato discloses a CPVC, but is silent as to the relative content of monomers of formulae (a)-(c) as claimed.
	Matsumura at [0023] teaches that the CPVC has structural units (a) to (c) represented by the following formulae:
2—  (a),	—CHCl—  (b),	—CH2—  (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c) in order to provide high thermal stability and satisfactory molding processability.
	Given that Nakazato and Matsumura are both directed to CPVC compositions and the advantages of the CPVC structure taught by Matsumura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a CPVC having structural units (a) to (c) in the claimed proportions in order to provide high thermal stability and satisfactory molding processability.
	With respect to claim 3, Nakazato at [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200.
	With respect to claim 4, Nakazato at [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance.
	With respect to claim 5, as discussed above, Nakazato teaches that the PVC has a degree of polymerization of preferably 700 to 1450.  [0026], [0028].  [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200.  This corresponds to a difference in the degree of polymerization of 200 to 950.
	With respect to claim 7, Nakazato at [0034] teaches including 0.2 to 5 parts of thermal stabilizer relative to the combination of CPVC, PVC, and graft resin.
	With respect to claim 8, Nakazato at [0047] teaches including antioxidant in its composition.
	With respect to claim 9, Nakazato does not require β-diketone in its composition.
	With respect to claim 10, Nakazato at [0049] discloses article extruded from the composition.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (JP 2004-231718 A, machine translation) in view of Matsumura et al. (EP 3173444 A1) as applied to claim 1 above, and further in view of Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	Nakazato at [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance.
	Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance.  In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent.  Id. at 703.  Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702.   A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%.  One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Nakazato teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 1 of ‘634 discloses a resin composition for molding comprising, in relevant part:
	a chlorinated polyvinyl chloride, a thermal stabilizer, and an antioxidant,
	the chlorinated polyvinyl chloride having structural units (a) to (c) of the following formulae (a) to (c):	—CCl2—  (a),	—CHCl—  (b),	—CH2—  (c),
	the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c),
	the chlorinated polyvinyl chloride having a chlorine content of 63 mass % or more and less than 72 mass %,

	Patented claim 1 differs from the present claims because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000.
	Nakamura discloses a resin composition containing PVC and CPVC.  Abstract.  The PVC has an average degree of polymerization of 600 to 2500 for sufficient impact strength and moldability.  [0024].  The content of PVC relative to 100 parts by weight of CPVC is 10 to 250 pbw to adequately improve resistance and avoid shrinkage around the Vicat softening point of the composition.
	Given that patented claim 1 of ‘634 and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000 in order to sufficiently improve resistance and avoid heat shrinkage.

	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 11 of ‘634 further teaches that the content of thermal stabilizer is 0.4 to 10 parts by mass relative to 100 parts by mass of the CPVC.  
	Patented claim 11 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000.
	The disclosure of Nakamura as discussed above is herein incorporated by reference.

	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 10 of ‘634 further teaches that the resin composition is free from β-diketone.
	Patented claim 10 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000.
	The disclosure of Nakamura as discussed above is herein incorporated by reference.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation). Patented claim 12 of ‘634 further teaches a molded body molded from the resin composition therein.
	Patented claim 12 differs from the present claim because it is silent as to including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 1000.
	The disclosure of Nakamura as discussed above is herein incorporated by reference.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  WO 2012/160943 A1; JP 2010-265365 A; WO 2013/080563 A1; WO 2008/018521 A1; JP 2004-099697 A; JP 2003-292712 A; JP 2002-226659 A; JP 2000-086732 A; JP 08-127688 A; CN 107177147 A, CN 106432994 A; Marossy et al., “Anomalous behavior of PVC-CPVC-CPE blends,” Plastics, Rubber & Composites: Macromol. Eng., 34(10), 438-442 (2005); CN 107177147 A; CN 106432994 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763